—Appeal by defendant from a judgment of the Supreme Court, Queens County (Groh, J.), rendered January 25, 1983, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence upon him as a second felony offender.
Judgment affirmed.
Upon being arraigned upon a second felony offender statement, defendant controverted his prior conviction on the ground that the plea of guilty in the prior case was taken in violation of his constitutional rights. After a hearing, at which defendant testified and the minutes of the previous plea were reviewed, Criminal Term correctly found that defendant had failed to demonstrate that the predicate conviction had been unconstitutionally obtained (see, People v Harris, 61 NY2d 9; CPL 400.21 [7]).
Defendant’s remaining contentions have been examined and *695have been found to be meritless. Gibbons, J. P., Thompson, Niehoff and Kunzeman, JJ., concur.